                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:19-CV-115-DCK

 TERESA LINDSAY,                                    )
                                                    )
                   Plaintiff,                       )
                                                    )
    v.                                              )      ORDER
                                                    )
 COLOPLAST CORP. and MENTOR                         )
 WORLDWIDE LLC,                                     )
                                                    )
                   Defendants.                      )
                                                    )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 21) filed by Ursula M. Henninger, concerning Rebeca M.

Ojeda on October 15, 2019. Rebeca M. Ojeda seeks to appear as counsel pro hac vice for

Defendant Coloplast Corp. Upon review and consideration of the motion, which was accompanied

by submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 21) is GRANTED. Rebeca M. Ojeda

is hereby admitted pro hac vice to represent Defendant Coloplast Corp.

         SO ORDERED.


                                      Signed: October 15, 2019
